Citation Nr: 0626484	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-11 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple 
mononeuropathies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
multiple mononeuropathies.
  

FINDING OF FACT

The veteran's multiple mononeuropathies are not shown to be 
etiologically related to active service.  


CONCLUSION OF LAW

Multiple mononeuropathies were not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a May 
2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, and asked him to provide 
any evidence that pertains to his claim.  The letter 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
However, despite inadequate notice on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran's service medical records, private treatment 
records, and a VA examination have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence reflects a current diagnosis of multiple 
mononeuropathies or sensory polyneuropathy.  However, 
neuropathy is not shown to have been incurred in service or 
within one year of separation from active service.  Service 
medical records, to include an October 1945 separation 
examination, contain no complaints, diagnoses, or treatment 
for any symptomatology relating to neuropathy.  In a March 
1960 statement, associated with a past claim, the veteran 
reported having severe trouble with his back and both legs 
since having an appendectomy in service.  However, a December 
1973 enlistment examination for the United States Army 
Reserves does not reflect any neuropathy or muscle weakness.  
The veteran noted only slight discomfort with full extension 
of the left elbow and transient back strain in relation to a 
past automobile accident.  The first indication of neuropathy 
was in December 2000.  

A December 2000 treatment report reflects an abnormal nerve 
conduction studies and electromyography (EMG) characterized 
by a diffuse mixed neuropathic process in both lower 
extremities and the left upper extremity.  Dr. W.L. indicated 
that metabolic etiologies would be assessed by laboratory 
studies, and that rarely, cervical stenosis could result in 
such findings.  In a January 2001 report, Dr. C.B.F. stated 
that an EMG did show diffuse neuropathic process that could 
be related to cervical stenosis, and an MRI did show evidence 
of stenosis.  In a May 2002 treatment report, Dr. D.L.K. 
indicated that a muscle biopsy was completed, and an expert 
could not arrive at an etiology for the problem because the 
muscle was too far gone where the biopsy was taken.  In a 
February 2001 note, Dr. D.L.K. stated that the veteran's 
recently discovered cervical stenosis appeared to be the 
cause of his progressive lower extremity weakness.   

In a January 2003 report, Dr. M.T. stated that the veteran 
had a distal sensory polyneuropathy of uncertain etiology.  
Laboratory studies were non-revealing.  Dr. M.T. noted that 
the veteran had polio as a child and stated that this may be 
another component to a multifactorial etiology.  In a March 
2003 report, Dr. M.T. noted a 2-year history of lower 
extremity weakness and distal numbness as well as a history 
of severe cervical stenosis.  She stated that she suspected 
the underlying process was multifactorial with a combination 
of prior severe cervical stenosis with myopathic changes.  

April 2003 letter, Dr. M.T. stated that rigorous evaluation 
failed to determine an etiology for the veteran's distal 
sensory polyneuropathy.  Dr. M.T. stated that the veteran 
reported service during World War II, during which time he 
wore ill-fitting shoes and spent a great deal of time with 
his feet wet, most likely with fungal type infection as was 
common during that time.  Dr. M.T. stated that sensory 
polyneuropathy was most likely exacerbated by his term of 
service during World War II.  In an April 2003 treatment 
report, Dr. M.T. stated, that the veteran's neuropathy was 
most likely an idiopathic distal sensory polyneuropathy and 
may be related to his term of service in the war in addition 
to multi-factorial components.  She stated that approximately 
30 percent of all distal sensory polyneuropathies occurred 
without a specific etiology, and that a rigorous evaluation 
to determine the possible causes had been undertaken and 
nothing had been found.  

During a September 2003 VA examination, the veteran was 
assessed with peripheral neuropathy of both upper and lower 
extremities and mild myopathy.  The examiner stated that the 
veteran was seen by Dr. W.L. who made a diagnosis of multiple 
mononeuropathy and progressive idiopathic neuropathy, with 
cause unknown.  The examiner stated that Dr. M.T. diagnosed 
the veteran with non-inflammatory myopathy and distal sensory 
polyneuropathy, etiology unknown.  A May 2003 VA MRI, 
compatible with myopathy and a past muscle biopsy was 
inconclusive.  The examiner indicated that a review of the 
veteran's claims file, including the April 2003 treatment 
report from Dr. M.T.  The examiner stated that there was no 
evidence of neuropathies in the veteran's service medical 
records, and that the veteran had been working until 1976 
without any complaints of neuropathy or muscle weakness.  The 
examiner stated that it was noted in the veteran's medical 
records that myopathy may be due to his medication for 
hyperlipidemia, and there was no etiology found from medical 
records for neuropathies.  The examiner opined that the 
veteran's current neuropathy was not related to military 
service.  

The medical evidence, taken as a whole, reflects a diagnosis 
of neuropathy with an uncertain etiology based on testing and 
lab results.  Reports from Dr. W.L., Dr. C.B.T., Dr. D.L.K., 
and Dr. M.T. show that the veteran's neuropathy may be 
related to a January 2001 finding of cervical stenosis.  Dr. 
M.T. suggested multifactorial etiologies, to include 
childhood polio and service as a possible exacerbating 
factor.  No reasons or basis were given to support the 
opinion that the veteran's neuropathy was exacerbated by 
service.  The Board notes that VA regulations provide that 
service connection may not be based on a resort to 
speculation or even remote possibility. See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (a claim must be accompanied by evidence that suggests 
more than a purely speculative basis for granting 
entitlement). 

Although Dr. M.T. states that service was most likely an 
exacerbating factor, she did not indicate a review of the 
claims file, and appeared to rely on a history as reported by 
the veteran, speculating as to the presence of a fungal 
infection.  In the same letter, she also indicated that 
rigorous evaluations failed to determine an etiology.  In a 
treatment record completed on the same day, Dr. M.T. stated 
that the veteran's disability "may" be related to his term 
of service in the war in addition to multi-factorial 
components, and again noted that a rigorous evaluation to 
determine the possible causes had been undertaken and nothing 
had been found.  The CAVC has held that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Accordingly, the Board finds that Dr. 
M.T.'s April 2003 opinion is insufficient evidence of a nexus 
or relationship between currently diagnosed multiple 
mononeuropathies and service.  

The VA examiner, who reviewed the claims file, including Dr. 
M.T.'s April 2003 report, noted that there were no relevant 
findings in service and that the veteran was able to work 
until 1976 with no complaints of neuropathy or muscle 
weakness.  The examiner stated that there were no positive 
etiologies on record and concluded that the veteran's current 
neuropathy was not related to military service.  The 
credibility and weight to be attached to medical opinions is 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993); See also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  The Board finds 
the VA examiner's opinion as to service connection more 
probative than Dr. M.T.'s April 2003 opinion, which appears 
to be purely speculative.  Thus, the Board finds that service 
connection is not warranted. 

C.  Conclusion

Although the veteran does have a current diagnosis of 
multiple mononeuropathies, the disability was not incurred or 
aggravated in service, neuropathy did not manifest within a 
year following the veteran's separation from service, and the 
most probative medical evidence does not establish a nexus 
established between the veteran's current disability and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has multiple mononeuropathies etiologically related 
to active service.  The appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

Service connection for multiple mononeuropathies is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


